Citation Nr: 1044593	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from September 1982 to 
April 1983 and active service from April 1986 to December 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In March 2010, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss disability does not result 
in such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss, on an extraschedular basis, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2010); 
Thun v. Peake, 22 Vet. App. 111 (2008).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial compensable rating for bilateral hearing loss arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, 
even though not required, the RO sent the Veteran VCAA compliant 
notice as it applied to claims for ratings on an extraschedular 
basis.  

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private, and VA outpatient medical records 
with the claims folder.  Additionally, the Veteran was afforded 
VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss, on an Extraschedular Basis

In the exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve, on the basis of the 
criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 

The Court has provided clear guidance for determining whether a 
Veteran is entitled to have his case referred for an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

The Court provided a sequential three-step analysis.  Step one, 
determine whether the schedular rating adequately contemplates a 
claimant's disability picture.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then on step two, determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second step, then 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extraschedular rating is warranted. 

With respect to the first step of Thun, the Board finds that the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected bilateral hearing loss is inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The rating criteria reasonably describe the Veteran's disability 
level and symptomatology, measured by audiometric testing, and 
speech discrimination ability.  The Veteran's disability is 
manifested by difficulty hearing.  This symptom is contemplated 
by the rating schedule, which is based on the ability to 
understand spoken words and on hearing acuity at various decibel 
levels as shown by objective testing.  Thus, the rating schedule 
adequately contemplates the Veteran's disability.  In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the rating schedule.  

However, the Veteran's claim was remanded by the Board in March 
2010 on the basis that a December 2009 VA examiner reported that 
the Veteran's hearing loss had significant effects on his 
occupation.

Following the Board's March 2010 remand, the Appeals Management 
Center (AMC), in Washington, DC, considered the applicability of 
38 C.F.R. § 3.321(b)(1) but declined to refer this case for 
extra-schedular consideration.  The Board agrees with this 
determination.  First, the Board notes that the results from the 
June 2003, March 2006, and December 2009 VA examinations fell 
markedly short of the type of findings that would support a 
compensable evaluation; also, he had no hospitalization for the 
disability during the time period at issue.  Second, his reported 
impairments in hearing are not inconsistent with a hearing loss 
picture that is considered disabling under 38 C.F.R. § 3.385 but 
noncompensable under 38 C.F.R. § 4.85.  Third, he has provided no 
documentary evidence (i.e., work records, third-party statements) 
that would tend to show a higher level of disability beyond that 
suggested by the VA audiological results. 

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.

In the present case, the Board notes that the VA examinations of 
record do not contain a full description of the functional and 
occupational effects caused by the Veteran's hearing disability.  
The Board has therefore considered the Veteran's lay statements 
and reported symptoms.  During the June 2003, March 2007, and 
December 2009 VA examinations, the Veteran reported progressive 
hearing loss since 1986, with greatest difficulty following group 
conversations and listening to the television.  The December 2009 
VA examination noted that the Veteran's hearing difficulty had 
significant effects on his occupation.

In support of his claim for an extraschedular rating, the Veteran 
submitted a statement in June 2010 and evidence from an employer 
that he had in 1993 through 1994.  The Board notes that the 
Veteran's service connection for bilateral hearing loss is 
effective from June 2002 and therefore, the employment 
information submitted is not pertinent to the issue.  
Additionally, the information provided does not indicate the 
reason for the absence from work.  It was noted that the Veteran 
had been transferred to full time non-active long-term disability 
and that he remains on company benefits as of June 2010.  
However, the Veteran indicated in his June 2010 statement that he 
struggles to hear conversations in groups or crowded places and 
shouting or lip reading are commonplace to communicate with his 
friends and family.  As a result, the Veteran stated he has 
isolated himself from most groups.

It is undisputed that a service-connected disability can have an 
adverse effect on daily life and employment, but the schedular 
rating criteria are designed to consider such factors.  The 
schedule is intended to compensate for average impairment in 
earning capacity resulting from a service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.

Accordingly, the Board finds that functional impairment due to 
hearing loss is a disability picture that is considered in the 
current schedular rating criteria and the Veteran has not 
submitted evidence that demonstrates his disability has caused 
marked interference with employment.

In light of current case law, which serves to provide specific 
guidance on how to determine whether a matter requires referral 
for extraschedular consideration, the Board finds that the 
manifestations of the Veteran's hearing loss and associated 
impairment are wholly encompassed by the schedular criteria and 
those criteria are not shown to be inadequate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In summary, the Board does not question the Veteran's assertions 
that he has some degree of impairment due to bilateral hearing 
loss and this impairment affects his occupation and daily life.  
However, this impairment is in no way commensurate with such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Accordingly, the Board determines that an extraschedular rating 
for the Veteran's bilateral hearing loss is not warranted.  38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, on an extraschedular basis, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


